As to the defendant Tully and Di Napoli, Inc.: Judgment affirmed, with costs, on the ground that there was no evidence of negligence of that defendant. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND and FULD, JJ. Dissenting: CONWAY and DYE, JJ. Taking no part: THACHER, J.
As to the defendant B. Turecamo Contracting Co., Inc.: Judgments reversed and a new trial granted, with costs to abide the event, upon the ground that there was evidence of negligence of that defendant which should have been submitted to the jury. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DYE and FULD, JJ. Dissenting: DESMOND, J. Taking no part: THACHER, J.